ORDER

PER CURIAM:
AND NOW, this 24th day of January, 2003, there having been filed with this Court by Morton J. Gordon his verified *419Statement of Resignation dated December 1, 2002, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Morton J. Gordon be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania retroactive to February 20, 2001; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa. R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.